Exhibit 99.1 SUBSCRIPTION AGREEMENT HDS International Corp. 10 Dorrance Street, Suite 700 Providence, RI02903 Dear Sirs: Concurrent with execution of this Agreement, the undersigned (the “Purchaser”) is purchasing () shares of Common Stock of HDS International Corp. (the “Company”) at a price of $0.005 per Share (the “Subscription Price”). Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares. Purchaser further confirms that Mr. Tassos Recachinas solicited him/her/it to purchase the shares of Common Stock of the Company and no other person participated in such solicitation other than Mr. Recachinas. MAKE CHECK PAYABLE TO: HDS INTERNATIONAL CORP. Executed this day of , 2013. Name of Purchaser Signature of Purchaser Address of Purchaser Printed Name of Purchaser PLEASE ENSURE FUNDS ARE IN US DOLLARS X $0.005 US$ Number of Shares Purchased Total Subscription Price Form of Payment: Cash: Check #: Other: HDS INTERNATIONAL CORP. By: Title:
